Citation Nr: 0842937	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  99-13 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating greater than 
10 percent for a right knee disability.

2.  Entitlement to service connection for a low back 
disability, including as secondary to a service-connected 
right knee disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from March 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefits sought on 
appeal.

In July 2001 and in December 2005, the Board remanded the 
veteran's appeal to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for additional development.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current lumbosacral strain was not incurred 
in service or caused or aggravated by a service-connected 
right knee disability.

3.  The veteran's service-connected right knee disability is 
manifested by, at worst, extension limited to 10 degrees.

4.  There is no competent evidence of compensable limitation 
of flexion or instability.

5.  The veteran refused to cooperate in a VA examination in 
December 2006 scheduled for the purpose of ascertaining the 
nature and etiology of his low back disability.



CONCLUSIONS OF LAW

1.  The veteran's current low back disability was not 
incurred in service nor may it be so presumed; it was not 
caused or aggravated by his service-connected right knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310, 3.655 (2008).  

2.  The criteria for a disability rating greater than 
10 percent for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.71a, Diagnostic Code (DC) 5010, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in September 2002 and in August 2006, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence relating his low back disability to 
active service, showing that his service-connected right knee 
disability had worsened, and noted other types of evidence 
the veteran could submit in support of his claims.  The 
veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has satisfied substantially 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-
connection claim was provided in August 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The VCAA notice letters issued to the veteran and his service 
representative issued in September 2002 and in August 2006 
correctly requested evidence showing that his service-
connected right knee disability had increased in severity, 
properly identified the sources of such evidence, and also 
invited the veteran to submit statements from other 
individuals who could describe from their knowledge and 
personal observations how his service-connected right knee 
disability had worsened.  Although the VCAA notice letters 
did not indicate that the veteran also could submit evidence 
showing the effect that worsening of his disability had on 
his employment and daily life, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Because the veteran's increased rating claim for a 
right knee disability is being denied in this decision, the 
Board finds that any failure to notify and/or develop this 
claim under the VCAA cannot be considered prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Further, the 
veteran and his service representative have demonstrated 
actual knowledge of the VCAA's requirements by submitting 
additional evidence in support of the veteran's increased 
rating claim for a right knee disability.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the RO could not have provided 
pre-adjudication VCAA notice because the March 1998 rating 
decision was issued prior to the VCAA's enactment.  In any 
event, however, as both of the veteran's claims are being 
denied, any question as to the appropriate disability ratings 
or effective dates is moot and there can be no failure to 
notify the veteran.  See Dingess, 19 Vet. App. at 473.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.

Pursuant to the Board's December 2005 remand, the veteran was 
scheduled for VA examination in December 2006 for the purpose 
of ascertaining the nature and etiology of his low back 
disability and to determine the current nature and severity 
of his service-connected right knee disability.  A review of 
the December 2006 VA examination report indicates, however, 
that the veteran refused to cooperate with the VA examiner 
with regard to his low back disability.  Specifically, in the 
examination report, the VA examiner stated, "[T]he veteran 
made it very clear in no uncertain terms that his only 
purpose of being here today involve[d] his left knee and that 
he did not choose to have any reference made to his lower 
back problems whether through interview or physical 
examination."

The Court has made clear that "[c]orresponding to VA's duty 
to assist the veteran in obtaining information is a duty on 
the part of the veteran to cooperate with VA in developing a 
claim."  Turk v. Peake, 21 Vet. App. 565, 568 (2008) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), and 
Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005) (holding 
that the duty to assist is not always a one-way street and 
veterans have a duty to cooperate with VA).  Given the 
veteran's refusal to cooperate with the VA examiner in 
December 2006 with regard to his low back disability, the 
veteran's secondary service connection claim for a low back 
disability must be rated on the evidence of record.  See 
38 C.F.R. § 3.655(a)-(b) (2008).  The Board also concludes 
that there is no duty to provide another examination or 
medical opinion.  In summary, VA has done everything 
reasonably possible to notify and to assist the veteran and 
no further action is necessary to meet the requirements of 
the VCAA.

The veteran contends that he incurred a low back disability 
during active service, including as due to his service-
connected right knee disability

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Veterans Court's decision in Allen v. Principi, 
7 Vet. App. 439 (1995), which addressed the subject of the 
granting of service connection for the aggravation of a 
nonservice-connected condition by a service-connected 
condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The 
amended 38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles which must be satisfied 
before aggravation may be conceded and service connection 
granted.  Ultimately, it is the veteran's responsibility to 
support his or her claim by providing evidence of the 
baseline level of severity; it is not enough merely that an 
examiner concludes that there is "aggravation."  See 71 
Fed. Reg. 52,745 (Sept. 7, 2006).  Consideration should be 
given to the requirements of the revised § 3.310.  
Additionally, for claims filed prior to the effective date of 
the revised § 3.310 (October 10, 2006), consideration should 
be given as to whether this change in law may be given 
retroactive effect or whether the old law (i.e., the Allen 
decision itself) is for application.  See generally Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in February 
1974, he denied any relevant medical history.  Clinical 
evaluation of his spine was normal.  

The veteran complained of four days of back pain on 
outpatient treatment in April 1974.  Physical examination 
showed low back pain with point tenderness.  The impression 
was low back muscle strain.  

At the veteran's separation physical examination in March 
1978, his medical history included recurrent back pain.  The 
veteran reported that he had recurrent back pain although he 
believed that his back pain was due to his mattress.  
Clinical evaluation of the spine was normal.  

The veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was fire protection specialist.

The post-service medical evidence shows that, on VA 
examination in July 1997, the veteran's complaints included 
recurrent bouts of low back pain since he fell off of the 
tailboard of a fire truck and injured his back during active 
service in 1977.   X-rays of the veteran's back showed no 
significant abnormality.  The impressions included back 
injury during service.

On VA examination in October 1997, range of motion testing in 
the lumbosacral spine showed full forward flexion and 
40 degrees of lateral rotation bilaterally.  Lumbosacral 
spine x-rays showed preserved alignment of the vertebral 
bodies and disc spaces.  The diagnoses included lumbosacral 
strain.

On VA outpatient treatment in June 1999, no complaints were 
noted.  The veteran's history included degenerative joint 
disease of the back.  The assessment included low back pain 
due to degenerative joint disease.

As noted above, on VA examination in December 2006, "the 
veteran made it very clear in no uncertain terms that his 
only purpose of being here today involve[d] his left knee and 
that he did not choose to have any reference made to his 
lower back problems whether through interview or physical 
examination."  The VA examiner reviewed the veteran's claims 
file, including his service medical records and post-service 
treatment records.  "When once again questioned as to 
whether he wished to have his lower back evaluated, the 
veteran again responded by stating that his visit here today 
has not been prompted by his longstanding lower back problems 
and he does not wish his back to be examined."  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a low 
back disability, including as secondary to a service-
connected right knee disability.  As noted above, the veteran 
refused to cooperate with the VA examiner at his most recent 
VA examination in December 2006 with regard to his low back 
disability; thus, evidence which could have been expected 
from this examination was not obtained.  See Turk v. Peake, 
21 Vet. App. 565, 568 (2008) (quoting Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991)), and Kowalski v. Nicholson, 19 
Vet. App. 171, 180 (2005) (holding that the duty to assist is 
not always a one-way street and veterans have a duty to 
cooperate with VA).  Given the veteran's refusal to cooperate 
with VA, his service connection claim for a low back 
disability will be considered based on the evidence of 
record.  38 C.F.R. § 3.655(a)-(b).  

The veteran's service medical records show that he was 
treated for low back muscle strain in April 1974.  It appears 
that the veteran's in-service low back muscle strain was 
resolved with in-service treatment as clinical evaluation of 
his spine was normal at his separation physical examination 
in March 1978.  The veteran also reported a history of 
recurrent low back pain at his separation physical 
examination but attributed this history to his mattress.  
Following service, it appears that the veteran first was 
treated for a low back disability in July 1997, or more than 
19 years after his service separation in March 1978, when the 
VA examiner diagnosed a back injury in service.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that the veteran 
complained of and was treated for low back problems beginning 
in 1997.  At that time, the veteran attributed his low back 
problems to falling off of a fire truck during active 
service.  The veteran's reported in-service back injury after 
falling off of a fire truck seems consistent with his 
military occupational specialty (MOS) of fire protection 
specialist.  None of the veteran's post-service treating 
physicians related his low back problems to active service 
including as secondary to a service-connected right knee 
disability.  On VA examination in July 1997, x-rays of the 
veteran's back were normal and the diagnosis was back injury 
during service.  No current low back disability findings were 
noted.  On VA examination in October 1997, lumbosacral spine 
x-rays showed preserved alignment of the vertebral bodies and 
disc spaces and the diagnosis was lumbosacral strain.  The 
veteran also was diagnosed as having low back pain due to 
degenerative joint disease following VA outpatient treatment 
in June 1999.  As noted elsewhere, the veteran refused to 
allow his back to be examined at his most recent VA 
examination in December 2006; consequently, no relevant 
medical evidence was obtained at that examination.    

Additional evidence in support of the veteran's secondary 
service connection claim for a low back disability is his own 
lay assertions.  As a lay person, however, the veteran is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Absent medical evidence establishing a 
nexus between the service-connected right knee disability and 
low back disability, the veteran has not presented a valid 
secondary service connection claim.  See Wallin, 11 Vet. 
App. at 512.  As the veteran has not presented a valid 
secondary service connection claim, consideration of the 
former or revised § 3.310 is not required.  In summary, 
without evidence of a medical nexus between the veteran's low 
back disability and active service, the Board finds that 
service connection for a low back disability, to include as 
secondary to a service-connected right knee disability, must 
be denied.

The veteran also contends that his service-connected right 
knee disability is more disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2008); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected right knee disability 
currently is evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, DC 5010-5261 (traumatic arthritis-
limitation of extension of the leg.  See 38 C.F.R. § 4.71a, 
DC 5010-5261 (2008).  

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  Evaluations for limitation of flexion of a knee 
are assigned as follows:  Flexion limited to 60 degrees is 0 
percent, flexion limited to 45 degrees is 10 percent, flexion 
limited to 30 degrees is 20 percent, and flexion limited to 
15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion under the proper diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Only when the limitation of motion of the specific 
joint is noncompensable under the appropriate diagnostic code 
a rating of 10 percent is applicable for each such major 
joint or group of minor joints affected by limitation of 
motion.

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.

The veteran may be rated separately under codes that address 
limitation of motion (like DC's 5003, 5260, and 5261) and DC 
5257 because the latter code does not take limitation of 
motion into account.  See Esteban, 6 Vet. App. at 261; 
VAOPGCPREC 9-98.  Also, where a veteran has a limitation of 
flexion and a limitation of extension, the limitations must 
be rated separately to adequately compensate for functional 
loss, which comports with the principle underlying Esteban.  
See VAOPGCPREC 9-2004.

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The 
evaluation, however, of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2008).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General 
Counsel has held that limitation of motion and instability of 
the knee involve different symptomatology and separate 
ratings specifically are allowed under the Rating Schedule 
with x-ray evidence of arthritis.  See VAOGCPREC Op. No. 23-
97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VAOGCPREC 
Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2008).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

The medical evidence shows that, on VA examination in July 
1997, the veteran's complaints included an exacerbation of 
right knee arthritis during active service.   Physical 
examination showed guarding on testing the muscles of the 
right lower extremity secondary to knee pain.  X-rays of the 
right knee showed spurring in the tibial spines and small 
medial osteophyte formation consistent with mild 
osteoarthritis and no effusion.  The impressions included 
mild right knee osteoarthritis.

On VA examination in October 1997, the veteran's complaints 
included chronic knee pain.  Range of motion testing in the 
right knee showed 170 degrees of extension.  X-rays of the 
right knee showed spurring in the tibial spines and small 
medial osteophyte formation consistent with mild 
osteoarthritis.  The diagnoses included mild right knee 
osteoarthritis.

On VA outpatient treatment in June 1999, no complaints were 
noted.  The veteran's history included degenerative joint 
disease of the knees.  The assessment included degenerative 
joint disease of the knees.

X-rays of the right knee in October 1999 showed no 
significant interval change and minimal patellofemoral 
spurring.  

In December 1999, the veteran complained of increased right 
knee pain.  He was ambulatory in the clinic with a slight 
antalgic gait, no assistive device, and a little heel strike 
and push off in the right foot.  The assessment was right 
knee pain.  

On VA examination in May 2001, the veteran's complaints 
included continual right knee pain over the medial and 
lateral aspect of the joint margins, persistent right knee 
swelling, and a great deal of difficulty walking.  The 
veteran "states that he does not recall a specific event 
that precipitated his knee problems.  He has had multiple 
twisting episodes while in the service."  He denied 
instability or locking but reported persistent swelling since 
the late 1970s.  He also reported some episodes of 
dislocation of the right knee cap which he reduced by 
himself.  The veteran had worked as a fire fighter after 
service separation for 16 years until 1994 "when he was 
sufficiently disabled from his shoulder and knee injuries to 
discontinue his work."  Physical examination showed an 
antalgic gait, a varus alignment to both knees, right greater 
than left, an inability to squat, no obvious deformity of the 
right knee, and some visible prepatellar bursitis.  Range of 
motion testing in the right knee showed flexion to 90 degrees 
and extension to 0 degrees.  There was some discomfort over 
the medial joint margin.  There was no locking or crepitation 
and marked pain on compression over the patella.  No 
instability was noted.  X-rays of the right knee showed 
narrowing of the lateral compartment with spurring of the 
tibial spines and no definite effusion.  The impressions 
included evidence of bilateral degenerative joint disease of 
the knees, right greater than left, with significant loss of 
quadriceps girth on the right (atrophy) and medial joint pain 
which, together with varus alignment, consistent with 
probable significant functional loss due to pain and 
quadriceps weakness.  

On VA examination in June 2002, the veteran's complaints 
included right knee pain.  The veteran had worked as a local 
firefighter until 1994 when he became too disabled by 
shoulder and knee injuries to continue working.  He arrived 
walking with a limp and stated that he was very limited in 
his ability to walk because of chronic right knee pain.  He 
reported knee swelling, popping, and occasional locking, but 
no dislocation or subluxation.  He was unable to walk more 
than a few blocks and could not squat or climb any ladders or 
stairs.  Physical examination showed pes planus with mild 
varus alignment on the left versus the right, "perhaps 5 to 
10 degrees," an inability "to even get down about a third 
of the way for a squat," very limited flexion due to 
complaints of pain "to about 85 degrees on the right and has 
pain beyond 60 degrees, active and passive," 0 degrees 
extension, no significant effusion, no evidence of 
instability despite complaints of pain with mobilization of 
the joint, and a marked response to light touch on the right 
with complaints of pain over the entire anterior knee, 
patellar tendon, and medial and lateral joint margins.  The 
VA examiner noted that "the amount of pain and disability 
seems to be inconsistent with the physical findings."  The 
impression was probable degenerative joint disease, lateral 
compartment, right knee with pain syndrome.

A magnetic resonance imaging (MRI) scan of the veteran's 
right knee in June 2002 showed no joint effusion, intact 
collateral ligaments, marked deformity of the posterior horn 
of the lateral meniscus with a large superior surface tear, 
and moderate degenerative changes and joint space narrowing 
in the lateral compartment.  There was no evidence of medial 
meniscus tear and fluid in the tibiofibular joint.

On VA examination in January 2004, the veteran's complaints 
included morning right knee stiffness and arthralgia and 
right knee popping and buckling.  The VA examiner reviewed 
the veteran's claims file, including his service medical 
records.  Physical examination of the right knee showed 
"full extension to 110 degrees," and flexion limited to 100 
to degrees.  There was no tenderness, no effusion, mild 
discomfort, warmth, and full flexion, and bilateral 
apprehensive test of the patella, right more than left.  The 
veteran refused to walk on his heels and toes.  He reported 
being unable to stand but was able to stand on one foot 
separately without any discomfort.  He had difficulty 
standing on his right leg due to his right knee pain.  X-rays 
of the knees showed no acute fractures or dislocations, mild 
narrowing of the joint space, spurring in the medial and 
lateral tibial plateaus and superior and inferior margins of 
the patella, no joint effusion, and minimal vascular 
calcifications.  The impression was a history of a post-
traumatic degenerative arthritis of the right knee and a 
combination of degenerative joint disease and muscle strain.  
The diagnoses included right knee degenerative joint disease 
associated with lateral meniscal tear with buckle tear.
 
On VA examination in December 2006, the VA examiner reviewed 
the veteran's claims file, including his service medical 
records and post-service treatment records.  This examiner 
also noted "the veteran is of little help in providing a 
clear and accurate background history of his problems.  This 
is made evident by his statement that he sustained wounds in 
action in Italy during his four year period [of service] with 
the U.S. Air Force.  When he was informed that there actually 
was no conflict in Italy at that time, he responded by 
stating that his wounds were incurred during 'the cold 
war.'"  This examiner noted that the service medical records 
showed that the veteran had injured his right knee in April 
1975 and was treated after September 1977 for this injury.  
The veteran did not use a brace and did not require use of a 
cane.  He reported bilateral leg weakness when climbing 
stairs and a sense of giving way in both knees, more so right 
than left.  He also reported transient episodes of knee 
locking, more so in the right knee, and difficulty placing 
his knees in a comfortable position in bed at night.  The 
veteran reported further audible cracking and popping in the 
right knee when attempting to arise from a sitting position.  
Physical examination showed that he walked in a slow and 
guarded manner but did not favor one leg more than the other, 
rather poor muscle tone in both lower extremities, a varus 
deformity in the right knee measuring 10 degrees, flexion to 
120 degrees in the right knee, no palpable effusion in the 
right knee, limited extension in the right knee to 
-10 degrees, a mild opening of approximately 1 to 
2 centimeters on valgus strain of the right knee, and an 
inability to perform even a limited squat in the right knee 
with complaints of severe knee pain.  The VA examiner noted 
that all range of motion testing was carried out in 
accordance with DeLuca provisions with repetitive testing in 
all planes without complaints of increasing weakness, 
fatigue, or discomfort.  The diagnoses included chronic 
severe degenerative arthritis of the right knee.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to a disability 
rating greater than 10 percent for right knee limitation of 
extension.  The medical evidence shows that, at worst, the 
veteran's service-connected right knee disability is 
manifested by extension limited to 10 degrees and complaints 
of pain.  On VA examination in May 2001, although the veteran 
complained of right knee pain, there was no obvious right 
knee deformity on physical examination and extension was to 
0 degrees.  X-rays showed joint space narrowing but no 
definite effusion.  The diagnosis was probable significant 
functional loss due to right knee pain.  On VA examination in 
June 2002, extension of the right knee again was to 
0 degrees.  The VA examiner noted that the veteran's 
complaints of severe right knee pain were "inconsistent with 
physical findings" and diagnosed pain syndrome.  An MRI of 
the right knee in June 2002 showed no effusion and a marked 
deformity in the lateral meniscus.  On VA examination in 
January 2004, the veteran's right knee had full extension 
with no tenderness or effusion and only mild discomfort.  X-
rays again showed mild joint space narrowing and minimal 
calcifications.  Finally, on VA examination in December 2006, 
the veteran's right knee extension was limited to 10 degrees 
with complaints of severe pain and no additional limitation 
of motion due to the DeLuca factors.  Absent evidence of 
right leg extension limited to 15 degrees or more, the 
veteran's service-connected right knee disability warrants, 
at most, a 10 percent rating under DC 5261.  See 38 C.F.R. 
§ 4.71a, DC 5010-5261 (2008).

The Board also must consider whether a separate disability 
rating is warranted for limitation of flexion or instability 
or subluxation of the right knee.  The veteran reported in 
May 2001 that he had experienced some episodes of dislocation 
of the right knee cap which he had reduced himself and also 
denied any specific right knee instability or locking.  Right 
knee flexion was limited to 90 degrees.  In June 2002, the 
veteran's right knee flexion was very limited due to 
complaints of pain to 85 degrees with pain beyond 60 degrees.  
There was no evidence of right knee instability.  In January 
2004, the veteran's right knee flexion was limited to between 
100 and 120 degrees.  No instability was noted.  Finally, in 
December 2006, although the veteran reported a history of 
giving way in the right knee, his right knee flexion was 
limited to 120 degrees, his ligaments were stable, and no 
other instability was noted.  Because the veteran's right 
knee flexion was not limited to 60 degrees or less, and 
absent objective medical evidence of right knee instability 
or recurrent right knee subluxation, the Board finds that a 
separate disability rating based on limitation of flexion or 
knee instability or subluxation is not warranted.

The veteran also is not entitled to a higher disability 
rating for his service-connected right knee disability on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
In October 1997 and in May 2001, the veteran reported that he 
had been retired since 1994, including throughout the 
pendency of this appeal, due to shoulder and knee injuries 
sustained while working a fire fighter after his discharge 
from active service.  The medical evidence does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2008).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his right knee disability necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  The current 10 percent rating also 
contemplates a mild right knee disability.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disability, 
including as secondary to a service-connected right knee 
disability, is denied.

Entitlement to a disability rating greater than 10 percent 
for a right knee disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


